 

 

 

"

USDC SDNY

 
 
 

 

 

 

_ DOCUMENT
UNITED STATES DISTRICT COURT | ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK 4 ; DOC dA:
TO x 4 _DATE FILED: ILED:FEB 1 8 2099
Abdullah Muhammad,
Plaintiff,
~against— 17-cv-5166 (LAK)
City of New York,et al.,
Defendants.
- oo Lk eee eg

Trial Order

This case is on the Court's ready trial calendar. You must be ready to
proceed on 24 hours notice. The Court currently expects to reach this case
on 3/09/2020 but you must be ready to proceed either earlier or later than
that date. The Court Clerk, Andrew Mohan, will give counsel as much notice
as possible and keep them advised of the progress of the calendar.

You are instructed to take the following steps in connection with the
trial.

1. At the commencement of trial, a complete set of documentary
exhibits should be handed to the Judge for his use during the trial, anda
hist of all exhibits should be supplied to the Court Clerk and to the Judge,
with all exhibits numbered in uniformity with the pretrial order. Counsel
should also have for the Judge copies of any depositions which are to be read
in a jury case.

2. Counsel are expected to have ail necessary witnesses on hand to
commence and continue trial. The court cannot commit itself to wait for
witnesses. THE FAILURE TO HAVE A WITNESS READY TO PROCEED MAY RESULT IN THE
PARTY RESTING [TS CASE.

3. PRIOR TO THE TRIAL, ALL EXHIBITS MUST BE PRE-MARKED AND EXCHANGED
BETWEEN COUNSEL.

4, Lastly, counsel will schedule an appointment with t courtroom
deputy in order to familiarize themselves with the electrpyrc courtroom

evidence presentation system in courtroom 21B.

Lewis A. Kaplan Y
United States District Judge

Dated: February 18, 2020

 

 
